IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MALLORY J. MOHNKERN,                       : No. 8 WAL 2020
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
MICHAEL A. GOULD,                          :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.